Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 12/16/20.
Claims 1-17 are pending in the application.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mueller on 3/26/21.

The application has been amended as follows: 

1.    (Currently amended) A method for compensating oscillations of at least one oscillation variable (y) of an oscillatable technical system to be controlled with an oscillation controller having a control law, the method comprising;
calculating from at least one of:
set) and an actual value (Yact) of the oscillation variable (y) to be controlled or
a time derivative of a target value (Yset) and of an actual value (Yact) of the oscillation variable (y) to be controlled,
a manipulated variable (u) for an actuator of the oscillatable technical system, 
wherein in the control law for calculating the manipulated variable (u) takes
account of a restriction 
    PNG
    media_image1.png
    46
    110
    media_image1.png
    Greyscale
 of at least one time derivative of the manipulated variable (u), 
and the calculated  manipulated variable (u) is passed to the actuator for setting. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach or suggest the inclusion of:
    wherein in the control law for calculating the manipulated variable (u) takes
account of a restriction 
    PNG
    media_image1.png
    46
    110
    media_image1.png
    Greyscale
 of at least one time derivative of the manipulated variable (u), 
and the calculated  manipulated (u) is passed to the actuator for setting
       in combination with the claim as a whole.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117